UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4546



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL JUSTIN SMITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:05-cr-00207-F)


Submitted:   October 20, 2006             Decided:   November 7, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, Acting United States Attorney,
Anne M. Hayes, Jennifer May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Justin Smith pled guilty to one count of unlawful

possession of a firearm by a felon, in violation of 18 U.S.C.

§§ 922 (g)(1), 924(e) (West 2000 & Supp. 2006), and was sentenced

to 180 months in prison.   On appeal, Smith claims that the district

court’s classification of him as an armed career criminal under the

Armed Career Criminal Act, 18 U.S.C. § 924(e) (West 2000) (“ACCA”),

is unconstitutional under Blakely v. Washington, 542 U.S. 296

(2004), because it was imposed based on prior convictions that were

neither properly alleged in the indictment nor admitted by him.

Finding no error, we affirm.

           Because Smith objected to the presentence investigation

report   and   objected   at   sentencing   to   the   district   court's

classification of him as an armed career criminal, we review de

novo.    See United States v. Mackins, 315 F.3d 399, 405 (4th Cir.

2003).    When a defendant preserves a Sixth Amendment error, this

court "must reverse unless [it] find[s] this constitutional error

harmless beyond a reasonable doubt, with the Government bearing the

burden of proving harmlessness."     Id. (citations omitted).

           On appeal, Smith asserts that the indictment to which he

pled guilty was insufficient to support the ACCA enhancement

because it did not list the specific predicate felony convictions.

This argument fails under controlling circuit precedent. In United

States v. Thompson, 421 F.3d 278, 284 n.4 (4th Cir. 2005), cert.


                                  - 2 -
denied, 126 S. Ct. 1463 (2006), this court held that the indictment

need not reference or list the prior convictions underlying the

enhancement. See also United States v. Cheek, 415 F.3d 349, 352-54

(4th Cir.) (holding that prior convictions used as basis for armed

career criminal sentence need not be charged in indictment or

proven beyond a reasonable doubt), cert. denied, 126 S. Ct. 640

(2005).

             Smith also argues that "the application of the ACCA

enhancement    is   unconstitutional          [under   Blakely]      because   it

increased the punishment that Mr. Smith would ordinarily receive

for the offense of conviction [sic]."             This argument also fails.

Though many defendants have argued, as Smith does here, that the

prior conviction exception set forth in Almendarez-Torres v. United

States, 523 U.S. 224, 247 (1998), may no longer be good law, see

Shepard v. United States, 544 U.S. 13, 26-28 (2005) (Thomas, J.,

concurring),    Booker      clearly    maintained      the   prior    conviction

exception.    See United States v. Booker, 543 U.S. 220, 244 (2005)

("Any fact (other than a prior conviction) which is necessary to

support a sentence . . . must be proved to a jury. . . .").                 Sixth

Amendment protections apply only to disputed facts about a prior

conviction that are not evident from "the conclusive significance

of a prior judicial record."          Shepard, 544 U.S. at 25.

           Moreover, a determination that a defendant is eligible

for   sentencing    under    the   ACCA   may     be   based   on     a   judge's


                                      - 3 -
determination   that   the   predicate   convictions   are   for   violent

felonies or drug trafficking crimes if the qualifying facts are

inherent in the predicate convictions and the court is not required

to perform additional fact finding.      Thompson, 421 F.3d at 282-83;

see also Cheek, 415 F.3d at 354 (holding that, under the Sixth

Amendment, the fact of a prior conviction need not be submitted to

the jury or admitted by the defendant for it to serve as the basis

for a sentence enhancement).

          Accordingly, we affirm Smith’s sentence.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                 - 4 -